Citation Nr: 1536675	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-19 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's disease.

2. Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the hearing the Veteran submitted additional evidence along with a waiver of RO review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDINGS OF FACT

1. In a decision, dated in June 2009 the Board denied the Veteran's claim of service connection for Parkinson's disease.  

2. The additional evidence presented since the June 2009 Board decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for Parkinson's disease.  

3. Parkinson's disease did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The June 2009 Board decision that denied the Veteran's claims of entitlement to service connection for Parkinson's disease is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2. New and material evidence has been submitted since the previous denial of service connection for Parkinson's disease and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2014).

3. Parkinson's disease did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In light of the favorable determination to reopen the claim of service connection for Parkinson's disease, VA's duties to notify is deemed fully satisfied regarding this matter and there is no prejudice to the Veteran in proceeding to decide this issue on its merits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

With regards to the Veteran's underlying claim of entitlement to service connection for Parkinson's disease, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in August 2011.  Nothing more was required.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service treatment records, post-service treatment records, private opinions, a copy of the hearing transcript, and lay statements have been associated with the record.  Second, in March 2009 an opinion was obtained from the Veterans Health Administration (VHA).  The VHA examiner, a neurologist, reviewed the file and provided a detailed rationale for her opinion regarding the etiology of the Veteran's Parkinson's disease.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Third, private opinions dated in March 2012 and February 2015 from the Veteran's doctor have been associated with the record and fully considered.  The evidence of record is thus fully adequate to decide the Veteran's underlying claim of service connection for Parkinson's disease.  There is no additional evidence which needs to be obtained.  Finally, as discussed above, the Veteran has been provided the pertinent notice of the evidence he needs to submit to succeed in a merits consideration of his appeal.  He demonstrated this knowledge at his personal hearing and was essentially able to argue his appeal on its merits.

During the April 2015 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Claim to Reopen

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board in a decision in June 2009 denied entitlement to service connection for Parkinson's disease based on the determination that the Veteran's Parkinson's disease was not manifest in service or to a degree of 10 percent within one year of service separation and is unrelated to any incident of service origin, including any in-service chlorobromomethane (CMB) exposure nor was it caused or aggravated by the service-connected tuberculosis.  The Veteran was notified of the Board's decision and the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

The evidence added to the record since the June 2009 Board decision includes a private opinion dated in February 2015 from Dr. R.F.P, who specializes in the treatment of Parkinson's disease at the University of Tennessee.  Dr. R.F.P. opined that CMB has been shown to produce disturbances within the central nervous system and that CMB may affect and potentially damage some of the same areas of the brain that are damaged in Parkinson's disease.  The Board finds that the evidence received is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim as a medical professional addressed the relationship between Parkinson's disease and exposure to CMB.  The credibility of the evidence is presumed for the purpose of reopening the claim of service connection Parkinson's disease.  The claim as to this matter must be reopened.

Service Connection Claims

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  

The Veteran contends that his Parkinson's disease was diagnosed in 2002 and is related to his inservice exposure to CMB as a firefighter, where he did not have proper protective clothing and equipment.  See, e.g., April 2015 Board hearing testimony, April 2015 statement from Veteran.  There also was one instance during service where an airman accidentally opened the nozzle to an extinguisher, completely dousing the Veteran with CMB.  See, e.g. Veteran's June 2008 statement.  

The Veteran's DD 214 shows that he was a fireman during service, thus his exposure to CMB in service is conceded.  His service treatment records do not report Parkinson's disease nor neurological impairment and on service discharge examination in December 1964, he had a normal neurological evaluation.  

After service, in June 2003 private treatment records show that the Veteran had a tremor in his right hand which had started about a year beforehand.  In February 2004, the records provide an impression of Parkinson's disease manifested by right hand tremor. On VA evaluation in March 2004, it was noted that there had been a recent diagnosis of Parkinson's disease. 

There is no objective medical evidence of Parkinson's disease for many years after service.  In particular, there is no evidence that Parkinson's disease was manifested within one year of service.  The lay history of the Veteran experiencing Parkinsonian-type symtoms within a year of service discharge has been considered.  However, as will be dicussed below, that history has been found to lack credibility.  Service connection on a presumptive basis is therefore not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The remaining questions are whether there is evidence of an inservice occurrence of an injury or disease and competent evidence of a nexus between the current disability and the inservice disease or injury, to include exposure to CMB.  

In March 2009, the VHA neurologist rendered a medical opinion that it was less likely than not that the Veteran's Parkinson's disease was related to any in-service disease or injury, including exposure to CMB.  The neurologist stated that it was not possible to state with any certainty exactly when Parkinson's disease had its onset in any person afflicted with the disease.  She attached a copy of a medical report which indicates that while the interplay among environmental factors and genetic makeup likely influences the risk of developing Parkinson's disease, there is no evidence linking CMB with the disease.  Parkinson's disease is a complex disorder, and multiple different pathogenic pathways and mechanisms can ultimately lead to it.  The risk of it increases with age.  Rare genetic mutations are sufficient to cause it, but incomplete penetrance suggests that environmental factors may be involved.  Parkinson's disease also can rarely be induced primarily by exposure to toxicants that directly target the area of the brain involved in Parkinson's disease.  The neurologist also noted that data from the Department of Labor on CMB was attached, and that symptoms of short term exposure specific to the central nervous system include mental confusion/disorientation, dizziness, drowsiness, and ringing in the ears.  Three firefighters had been exposed to very high vapor concentrations, but they had had full recoveries after symptoms including disorientation and coma.  

In an opinion in March 2012 the Veteran's private doctor, Dr. R.F.P., who specializes in treating Parkinson's disease at the University of Tennessee, explained that the etiology of Parkinson's is unknown but a number of genetic mutations have been shown to be responsible for the disease in 10 percent of the patients.  Environmental toxins have been documented to cause Parkinson's in others.  He concluded that CMB has not been specifically linked to Parkinson's disease but is has been reported to produce neurological dysfunction in exposed individuals and the possibility that it might produce basal ganglia damage and consequent parkinsonism in an individual may merit consideration.  

In an opinion in February 2015 Dr. R.F.P. stated that the etiology of Parkinson's is unknown but most experts believe it is likely that a combination of genetics and environmental toxin exposure is responsible.  He asserted that he was not aware of any literature specifically implicating CMB in the development of Parkinson's disease, but given the Veteran's history of serious acute exposure to the compound, the possibility of a cause-effect relationship merits consideration.  He articulated that the fact that CMB has been shown to produce disturbances within the central nervous system, is particularly interesting, since some of these features also are characteristic of Parkinson's disease and may indicate that CMB may affect and potentially damage some of the same areas of the brain that are damaged in Parkinson's disease.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The March 2009 VHA opinion is significantly probative as the examiner carefully considered the Veteran's exposure to CMB during service and provided a detailed explanation for the conclusions reached.  The opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The VHA examiner considered the Veteran's history and relevant longitudinal complaints in proffering the opinion.

The March 2009 VHA opinion also is consistent with the other probative evidence of record and is not controverted by the opinions rendered by Dr. R.F.P., the Veteran's private doctor.  In both opinions Dr. R.F.P. concluded that a possible cause and effect relationships should be considered regarding the Veteran's Parkinson's disease and his exposure to CMB.  An opinion expressed in the term of possibility also implies that it may not be possible and it is too speculative to establish a nexus between the Veteran's  Parkinson's disease and service.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus).  Dr. R.F.P. did not present actual opinions associating Parkinson's disease to the Veteran's exposure to CMB during service, and his opinions at best are equivocating statements contemplating possible causes of Parkinson's disease but ultimately presenting no specific opinion linking Parkinson's disease to the Veteran's active duty.  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The evidence of record also includes articles that the Veteran submitted which show that CMB affects the nervous system, toxicity causes Parkinson's in a minority of cases, it can be combined with other factor to make it more likely, and more research will be done on toxic causes and Parkinson's disease.  See, e.g., articles received from Veteran in April 2015.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the articles submitted by the Veteran do not contain any information or analysis specific to his case and are of limited probative value.  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  He is competent to state that he has been experiencing trembling.  However, the Veteran's statements regarding the onset of his right hand tremors have been inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In April 2015 the Veteran and his wife testified that tremors in his right hand started in 1964 or 1965 and that he lost his sense of smell 20 years ago.  However in June 2003 private treatment records show that the Veteran had a tremor in his right hand which had started about a year beforehand.  In April 2010 private treatment records show that the Veteran dated the onset of his current difficulties to approximately 2001 when he first noted some impairment of olfaction for certain odors.  In approximately 2002 he first noted the appearance of tremor involving his right hand.  See Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (the Board may consider a lack of notation of a medical condition or symptoms where such notation would normally be expected). The purported history suggesting that Parkinson's disease had its onset in-service or proximate thereto is not deemed credible.

Irrespective of its onset, the Veteran's lay opinion that his Parkinson's disease is related to service based on his exposure to CMB as a fireman would be outweighed by the medical opinions discussed above, which reflected the examiners' specialized knowledge, training, and experience as to the etiology of the Parkinson's disease based on consideration of all the relevant lay and medical evidence of record.  The onset and etiology of Parkinson's disease is a complex medical matter beyond the ken of a layperson and is therefore not susceptible of lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, medical professionals have greater skill. 

Parkinson's disease is included among the chronic diseases under 38 U.S.C.A.  1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, the Veteran's assertions of continuity of symptomatology pertaining to his Parkinson's are both not credible and are outweighed by the medical evidence for the reasons herein.  

Service connection also is warranted for a disability which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Secondary service connection may be found where a service-connected disability aggravates another condition.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  During the current appeal period, the Veteran specifically stated that he is only claiming service connection for Parkinson's disease as related to his CMB exposure during service.  See Veteran's September 2011 notice of disagreement.  Furthermore, the weight of the lay and medical evidence does not show that Parkinson's disease is secondary to the Veteran's service-connected tuberculosis.  At the time of the last Board decision in June 2009, the Veteran in February 2006 submitted information from a book indicating that recent studies in the Parkinson's disease literature had cited a tuberculosis-like germ called nocardia as being responsible for Parkinson's of unknown cause.  However, this treatise has not been accompanied by a concurring or supportive opinion of a medical professional addressing the specifics of the Veteran's individual case.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  As such, the article evidence submitted by the Veteran is of limited probative value.  In the March 2009 the VHA neurologist opined that it was less likely than not that the Veteran's Parkinson's disease was caused or aggravated by the Veteran's service-connected tuberculosis. The neurologist attached the abstract of a case-control study on whether nocardia was an etiologic agent in Parkinson's disease. The study found no support to the hypothesis that nocardia was causative in Parkinson's disease.  Thus the theory of secondary service connection need not be further considered.

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the claim of service connection for Parkinson's disease.  There is no doubt to resolve.  Accordingly, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for Parkinson's disease, the appeal to this extent is allowed.  

Service connection for Parkinson's disease is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


